DETAILED ACTION
This action is responsive to claims filed 26 January 2021.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Re Fig. 5: 
Reference characters "11," "12," "502," and "522" have all been used to designate vehicles; and
Reference characters "507" and "508" have both been used to designate signals.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Re Fig. 1 – reference character “107” has been used to designate both wireless application(s) of a stack and a wireless application the wireless application(s) of the stack;
Re Fig. 2 –  reference character “206” has been used to designate both an antenna and a wireless network interface, which appears to be illustrated as a bidirectional connection between wireless chipset 204 and main processor 110; and
Re Fig. 5:
reference character “507” has been used to designate both “outside signals”; and
reference character “508” has been used to designate both outside signals and other signals.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Ref. No. 
Ref. No. 140, described at ¶ 34 as “computer memory;” 
Ref. No. 224, described at ¶ 66 as “a receiver;” and
Ref. No. 2, described at ¶ 70 as “signal.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Re Fig. 
Re Fig. 3 – 15 and 38;
Re Fig. 5 – 11 and 522;
Re Fig. 6 – 600; and
Re Fig. 7 – 700.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 4-5, 10, 13, and 19 are objected to because of the following informalities:  
Re Claim 1, line 10 – “least on part on” should read as “least [[on]]in part on.”
Re Claim 4, line 2 – “least on part on” should read as “least [[on]]in part on.”
Re Claim 5, line 5 – “least on part on” should read as “least [[on]]in part on.”
Re Claim 10, line 11 – “least on part on” should read as “lease [[on]]in part on.”
Re Claim 13, line 2 – “least on part on” should read as “least [[on]]in part on.”
Re Claim 19, line 15 – “least on part on” should read as “lease [[on]]in part on.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vare et al. (US 2019/0014543, hereinafter Vare) in view of Lin (CN 110062405 B, citing from translation).
Re Claim 1, Vare discloses a method for controlling a wireless application provided to a wireless device over a wireless network (Fig. 1 and ¶ 33 disclose a rail traffic vehicle (i.e., a train) comprising cars (i.e., 100b) offering a wireless data connection such as a Wi-Fi connection via a wireless base station that the car 100b is comprising), the method comprising: 
controlling one or more radio frequency (RF) parameters of a wireless device (¶¶ 40-42 disclose attenuating received signals at the wireless communication unit for communication between the wireless communication unit and access points – attenuation being within the scope of “controlling one or more RF parameters of the claimed wireless device”) in a wireless network triggered by a wireless application (Fig. 1, ¶¶ 33-34 disclose a wireless data connection being used by passengers via their mobile device in connection with a wireless base station (e.g., a mobile communication unit) wirelessly connected to an external access point arranged along a route of the vehicle; and ¶ 55 discloses applying disclosed embodiments to handheld communication devices – the mobile communication unit/wireless base station and disclosed passenger’s mobile device being within the scope of the claimed “wireless device in a wireless network”, and wireless data connection being within the scope of the claimed triggering wireless application); 
generating, via one or more sensors, sensor data of the wireless device in the wireless network (¶¶ 42 and 44 disclose controlling reception attenuation to maintain a particular Received Signal Strength Indicator (RSSI) and Signal-to-Noise Ratio (SNR); and ¶¶ 46-49 and 52 disclose applying various attenuation levels to provide a received signal at an optimal level according to the mobile communication unit’s relative position to each AP long the mobile communication unit’s route – at least the disclosed attenuator being within the scope of a sensor since sensing would be necessary for determining the appropriate level of attenuation for providing an optimal received signal); 
determining whether an adjustment is appropriate for the wireless device in the wireless device to mitigate interference from wireless signals outside the wireless network, based on the sensor data (¶¶ 46-49 disclose determining the appropriate amount of attenuation based on the lowest required attenuation to help ensure successful communication), wherein the determination as to whether an adjustment is appropriate is based at least on part on whether the wireless application is being utilized for the wireless device in the wireless network (¶¶ 33-34 disclose constant use of the wireless connection provided by the mobile communication device with an on-board surveillance camera and/or passenger’s mobile devices – thus, use of the wireless application is given); and 
adjusting a sensitivity of a receiver of the wireless device, based on the determination that the adjustment is appropriate (¶ 42 discloses increasing attenuation at the receiver as decreasing the receiver’s sensitivity; and ¶¶ 46-49 disclose varying attenuation to provide an optimal received signal that helps ensure successful communication).  
Vare may not explicitly disclose:
determining via a processor; and 
adjusting, via instructions provided by the processor.
However, in analogous art, Lin discloses:
determining, via a processor, whether an adjustment is appropriate for the wireless device in the wireless device to mitigate interference from wireless signals outside the wireless network, based on sensor data (Fig. 3 and p. 9 ll. 16-21, and ll. 41-49 disclose an electronic device comprising a processor and memory, wherein the processor executes instructions stored on the memory to determine a sensitivity adjustment value by which to adjust a reception sensitivity of a first device by, which is determined according to various measurements such as transmission success rate and an idle channel evaluation value, which is known to depend on how much interference is being experienced at a time of measurement); and
adjusting, via instructions provided by the processor, a sensitivity of a receiver of the wireless device, based on the determination that the adjustment is appropriate (p. 9 ll. 16-21 and ll. 23-27 disclose the electronic device’s processor executing the memory’s instructions to obtain a network parameter of a first device, determine a reception sensitivity of the first device and adjust the reception sensitivity; p. 9 ll. 35-37 and ll. 41-49 disclose embodiments performed by the processor when executing the instructions including determining a sensitivity adjustment value by which the reception sensitivity is adjusted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Vare in order to provide a mobile communication unit comprising a processor that carries out and instructs the various pieces of hardware of the mobile communication unit to perform the various embodiments disclosed as performed by the mobile communication unit in order to adjust a sensitivity of mobile devices which it is serving. One would have been motivated to do this, because electronic communication devices require processors or equivalent to perform the described functions (Lin p. 10 ll. 12-27), and improving network performance and an internet experience for a user in an environment in which channels are experiencing interference  (Lin p. 2 ll. 46-52).

Re Claim 2, Vare-Lin disclose the method of Claim 1.
Vare discloses wherein the network over which the wireless network comprises a wireless local area network (WLAN) (¶ 54 discloses the cited embodiment as applied according to IEEE 802.11 standards, which is a standard for WLAN), and the wireless device comprises a WLAN device using the WLAN (Ibid.).  

Re Claim 3, Vare-Lin disclose the method of Claim 2.
Vare discloses wherein the WLAN network over which the wireless application is provided is provided within a vehicle (Fig. 1 and ¶ 33 disclose providing a Wi-Fi connection (a type of WLAN as defined by an IEEE 802.11 standard) being providing within a car of a train).

Re Claim 4, Vare-Lin disclose the method of Claim 3.
Vare discloses wherein the determination as to whether an adjustment is appropriate is also based at least on part on one or more external factors outside the vehicle (¶¶ 49 and 52 disclose wherein reception attenuation is determined a lowest possible attenuation or relative distance between the mobile communication unit and APs, which are disposed outside of the train along the route that the train takes).

Re Claim 5, Vare-Lin disclose the method of Claim 1.
Vare discloses wherein: 
the step of generating the sensor data comprises measuring a signal strength of the wireless network with respect to the wireless device (¶¶ 42 and 44 disclose controlling reception attenuation to maintain a particular RSSI and/or SNR; and ¶¶ 46-49 and 52 disclose applying various attenuation levels to provide a received signal at an optimal level according to the mobile communication unit’s relative position to each AP long the mobile communication unit’s route – at least the disclosed attenuator being within the scope of a sensor since sensing would be necessary for determining the appropriate level of attenuation for providing an optimal received signal); and 
the step of determining whether the adjustment is appropriate comprises determining, via the processor, whether the adjustment is appropriate based at least on part on the signal strength (¶¶ 42, 44, 46-49 and 52 for the reasons provided above).

Re Claim 6, Vare-Lin disclose the method of Claim 5.
Vare discloses wherein: 
the step of determining whether the adjustment is appropriate comprises determining, via the processor, whether the adjustment is appropriate based on whether the signal strength exceeds a predetermined threshold (Fig. 3 and ¶ 53 disclose adjusting reception attenuation (i.e., transmission power) to minimize interference from the APs; and ¶¶ 42 and 44 disclose keeping RSSI from being too high and maintaining SNR above 25 dB, but preferably above 28 dB); and 
the step of adjusting the sensitivity of the receiver comprises reducing, via instructions provided by the processor, the sensitivity of the receiver when it is determined that the signal strength exceeds the predetermined threshold (Ibid. discloses maintaining RSSI and SNR).

Re Claim 8, Vare-Lin disclose the method of Claim 1, further comprising: 
determining, via the processor, whether the wireless network is operating via an access point (AP) mode (Fig. 1 and ¶ 33 disclose mobile communication unit as providing a Wi-Fi connection to mobile devices (i.e., operating as an AP)); 
wherein the sensitivity of the receiver is adjusted only upon a further condition that the wireless network is not operating via the AP mode (¶ 55 disclose applying the embodiments to adjust reception sensitivity to mobile devices, which do not appear to be disclosed as operating in an AP mode).  

Re Claim 9, Vare-Lin disclose the method of Claim 1, further comprising: 
the step of generating the sensor data comprises detecting outside wireless signals coming from outside the wireless network (¶¶ 33 and 52-53 disclose the mobile communication unit providing Wi-Fi to the car of the train, and limiting reception sensitivity according to proximity to APs disposed along the train’s route in order to limit interference from the APs, which are not disclosed as directly providing the Wi-Fi to a car of the train); 
wherein the step of determining whether the adjustment is appropriate comprises determining whether the adjustment is appropriate based at least in part on the detected outside wireless signals (Ibid. and ¶ 49 discloses determining reception attenuation according to the lowest required attenuation for receiving communication from each AP disposed along the route of the train).  
Vare may not explicitly disclose:
determining via a processor.
However, in analogous art, Lin discloses:
determining via a processor (Fig. 3 and p. 9 ll. 16-21, and ll. 41-49 disclose an electronic device comprising a processor and memory, wherein the processor executes instructions stored on the memory to determine a sensitivity adjustment value by which to adjust a reception sensitivity of a first device by, which is determined according to various measurements such as transmission success rate and an idle channel evaluation value, which is known to depend on how much interference is being experienced at a time of measurement)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Vare in order to provide a mobile communication unit comprising a processor that carries out and instructs the various pieces of hardware of the mobile communication unit to perform the various embodiments disclosed as performed by the mobile communication unit in order to adjust a sensitivity of mobile devices which it is serving. One would have been motivated to do this, because electronic communication devices require processors or equivalent to perform the described functions ( (Lin p. 2 ll. 46-52).

Re Claims 10-15, and 17-18, though of varying scope, the limitations of claims 10-15 and 17-18 are substantially similar or identical to those of claims 1-6 and 8-9, and are rejected under the same reasoning.

Re Claim 19, though of a different scope, the limitations of claim 19 are substantially similar or identical to those of claim 1, and is rejected under the same reasoning. 

Re Claim 20, Vare-Lin disclose the vehicle of Claim 19, wherein: 
the wireless network comprises a wireless local area network (WLAN) (¶ 54 discloses the cited embodiment as applied according to IEEE 802.11 standards, which is a standard for WLAN); 
the one or more sensors are configured to at least facilitate measuring a signal strength of the WLAN with respect to the wireless device (¶¶ 42 and 44 disclose controlling reception attenuation to maintain a particular RSSI and/or SNR; and ¶¶ 46-49 and 52 disclose applying various attenuation levels to provide a received signal at an optimal level according to the mobile communication unit’s relative position to each AP long the mobile communication unit’s route – at least the disclosed attenuator being within the scope of a sensor since sensing would be necessary for determining the appropriate level of attenuation for providing an optimal received signal); and 
determining whether the adjustment is appropriate based on the signal strength (¶¶ 42, 44, 46-49 and 52 for the reasons provided above).
Vare may not explicitly disclose wherein
the processor is configured to at least facilitate the determining.
However, in analogous art, Lin discloses:
a processor is configured to at least facilitate determining (Fig. 3 and p. 9 ll. 16-21, and ll. 41-49 disclose an electronic device comprising a processor and memory, wherein the processor executes instructions stored on the memory to determine a sensitivity adjustment value by which to adjust a reception sensitivity of a first device by, which is determined according to various measurements such as transmission success rate and an idle channel evaluation value, which is known to depend on how much interference is being experienced at a time of measurement)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Vare in order to provide a mobile communication unit comprising a processor that carries out and instructs the various pieces of hardware of the mobile communication unit to perform the various embodiments disclosed as performed by the mobile communication unit in order to adjust a sensitivity of mobile devices which it is serving. One would have been motivated to do this, because electronic communication devices require processors or equivalent to perform the described functions ( (Lin p. 2 ll. 46-52).
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the ordered combination of all of the features of at least dependent claims 7 and 16. Specifically, the prior art of record fails to disclose comparing signal strength to a sum of a default sensitivity level for a wireless device and a sensitivity adjustment amount in ordered combination with all the other features of claims 7 or 16.
The prior art cited above was found to be the closest prior art to the claimed invention for the reasons provided above. However, neither Vare nor Lin disclose comparing signal strength to a sum. Other relevant prior art cited below likewise fails to disclose this matter. No other prior art was found disclosing the matter at issue in a way that could be reasonably combined with the prior art of record in order to arrive at the claimed invention.
Therefore, at least dependent claims 7 and 15 are objected as including subject matter that would be allowed over the prior art of record if rewritten in independent form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minett (GB 2292654) – Fig. 1 and p. 6 l. 20 – p. 7 l. 2 disclose reducing a user equipment’s reception sensitivity according to relative position to a plurality of base stations, determined received signal strength, when it is determined to be “strong,” providing batter power saving and increase isolation between cells – thereby prevention intercell interference.
Job (US 2019/0014543) – Fig. 4 and associated description disclose adjusting wireless reception to a low or high sensitivity based on relative speed.
Huang et al. (CN 112770300) – discloses reducing a Bluetooth receiver’s sensitivity.Huang
Goto (WO 2020/175441) – Abstract discloses a vehicular wireless communication device which is mounted on a vehicle and performs communication with the outside of the vehicle.
Yoon (US 10,914,485) – Figs. 6-10 and associated description disclose a building comprising cooling units wirelessly connected to a control unit and instructed by the control unit to tune itself to the wireless network.
Gerhaeuser et al. (DE 19852454) – Abstract discloses a receiver comprising multiple antennas and switching between the antennas to intentionally reduce receptivity and thereby reduce destructive interference.
Flynn et al. (CN 106559125) – Abstract discloses adaptive antenna selection for interference mitigation.
2020 Nissan GT-R with Nissan Connect Services  https://www.nissausa.com/connect/system-availability.28859.html (accessed 11 October 2022) (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan NV200 Compact with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28921.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan NV Cargo with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28887.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan NV Passenger with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28890.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2019 Nissan Pathfinder with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28695.html (accessed 11 October 2022). (Year: 2019) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan Rogue with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28866.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan Rogue Sport with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28953.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan Titan with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28967.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan Titan XD with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28966.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
2020 Nissan Versa with Nissan Connect Services. https://www.nissausa.com/connect/system-availability.28862.html (accessed 11 October 2022). (Year: 2020) – an example of a vehicle offered with on-board Wi-Fi services and sold by another prior to the effective filing date of the present application, and offered with on-board Wi-Fi services.
Houghtlen, Marci. "Here's How WiFi Hotspots Work in Cars," MotorBiscuit, 15 September 2019, https://www.motorbiscuit.com/heres-how-wifi-hotspots-work-in-cars/ (accessed 11 October 2022). (Year: 2019) – provides general background for how mobile WLANs work in vehicles.
Anders, David, "Travel with Wi-Fi: How to get Wi-Fi in your car (and is it worth it?)," allconnect, 18 June 2019, https://www.allconnect.com/blog/wifi-in-cars (accessed 11 October 2022) (Year: 2019) -  – provides general background for how mobile WLANs work in vehicles.
Jones, Peter. "11 Popular Cars With Built-In Wi-Fi Hotspot (With Picture)." Motor and Wheels, 18 January 2021, https://motorandwheels.com/popular-cars-with-built-in-wi-fi-hotspot/ (accessed 11 October 2022). (Year: 2021) – provides a list of vehicles offered with WLAN capabilities for sale prior to the effective filing date of the present application.
Laukkonen, Jeremy. "How to Get Wi-Fi in Your Car," Lifewire, 28 December 2020, https://www.lifewire.com/get-wifi-in-your-car-404754 (accessed 11 October 2022). (Year: 2020) – provides general background for how mobile WLANs work in vehicles.
Hearst Auto Research. "Cars with Wi-Fi: Everything You Need to Know," Car and Driver, 10 June 2020, https://www.caranddriver.com/research/a32814112/cars-with-wifi/ (accessed 11 October 2022) (Year: 2020) – provides general background for how mobile WLANs work in vehicles.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468